DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of group 1, species A (fig 2) in the reply filed on 26 November 2021 is acknowledged.
	Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 November 2021.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: "flow rate proportion controller" in claim 9, which is not defined by the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 further recites the limitations “a flow rate proportion controller configured to control the flow rate of the refrigerant”. The term “controller” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the flow rate proportion controller controls the flow rate of the refrigerant. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of controlling the flow rate of refrigerant. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “flow rate proportion controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification is silent as to how the controller controls the flow rate proportion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004007932 A1 Muramatsu et al. (hereafter Muramatsu) in view of US 20160222965 A1 Ohno et al.  (hereafter Ohno).

Regarding claim 1, Muramatsu (fig 1) teaches a refrigeration cycle device (refrigerant circuit R) comprising:
a compressor (compressor 1) configured to compress a low-pressure refrigerant drawn from a suction port (bottom of compressor 1) such that the low-pressure refrigerant becomes a high-pressure refrigerant ([0031] “a refrigerant compressor 1 for compressing the refrigerant”) and to discharge the high-pressure refrigerant from a discharge port (top of compressor 1), 
a heater device (water heat exchanger 2) configured to heat a heat exchange target fluid ([0035] “The water heating circuit K for hot water supply includes, connected in a ring, a hot water supply water path 2b of the water heat exchanger 2 for heating the 
a high-stage side decompressor (expansion valve 4a) configured to decompress the high-pressure refrigerant flowing out of the heater device (water heat exchanger 2) such that the high-pressure refrigerant becomes the intermediate-pressure refrigerant ([0044] “The high pressure refrigerant cooled by the water heat exchanger 2, on the other hand, flows into and is decompressed by the first expansion valve 4a”);
a refrigerant branch portion (exiting heat radiating heat exchanger 13) configured to divide a flow of the liquid refrigerant into one flow (flow path through 3b and 4b) and another flow (flow path through 3a and 4a).
a first decompressor (second decompression-expansion means 4b) configured to decompress the liquid refrigerant of the one flow such that the liquid refrigerant becomes the low-pressure refrigerant ([0008] “the second decompression and expansion means (4b) by which the Pressure energy of the high-pressure refrigerant, which has been compressed in the refrigerant compressor (1) and flows through a water heat exchanger (2), is converted into velocity energy to thereby decompress and expand the refrigerant”);
a first evaporator (brine cooling heat exchanger 9) configured to evaporate the low-pressure refrigerant decompressed by the first decompressor (second decompression-expansion means 4b) by allowing the low-pressure refrigerant to absorb 
a second decompressor (first expansion valve 4a) configured to decompress the liquid refrigerant of the other flow such that the liquid refrigerant becomes the low-pressure refrigerant ([0031] “a first expansion valve 4a, which forms a first decompression medium, as a first refrigerant circuit R1”);
and a second evaporator (air heat exchanger 5) configured to
evaporate the low-pressure refrigerant decompressed by the second decompressor (first expansion valve 4a) by allowing the low-pressure refrigerant to absorb heat of an external heat source ([0031] “heat exchanger 5 for absorbing heat from the air”) and allow the evaporated refrigerant to flow to the suction port of the compressor (fig 1 shows refrigerant exiting air heat exchanger 5 and entering the suction port of compressor 1), wherein in a cooling mode for cooling the heat exchange target fluid, a refrigerant circuit is switched ([0045] “The system of this invention works in such a manner that the refrigerant cooled by the water heat exchanger 2 flows into and is decompressed by the second expansion valve 4b, and then flows into the low pressure refrigerant path 9a of the brine cooling heat exchanger 9”) such that the low-pressure refrigerant flows from the refrigerant branch portion into the first evaporator ([0039] “The brine cooling heat exchanger 9 cools the brine by exchanging heat 
in a heating mode for heating the heat exchange target fluid, the refrigerant circuit is switched ([0044] “The high pressure refrigerant cooled by the water heat exchanger 2, on the other hand, flows into and is decompressed by the first expansion valve 4a when the first on-off valve 3a is "open" and the second on-off valve 3b is "closed"”) such that the low-pressure refrigerant flows from the refrigerant branch portion into the second evaporator (air heat exchanger 5).
While Muramatsu does not teach the compressor having an intermediate pressure port through which an intermediate-pressure refrigerant in a cycle flows into the compressor and joins the refrigerant in a compression process;
a gas-liquid separator configured to separate the intermediate-pressure refrigerant decompressed at the high-stage side decompressor into a gas refrigerant and a liquid refrigerant and allow the gas-refrigerant to flow to the intermediate pressure port of the compressor;
a refrigerant branch portion configured to divide a flow of the liquid refrigerant separated by the gas-liquid separator into one flow and another flow;
Ohno teaches the compressor having an intermediate pressure port (intermediate-pressure suction port 32a) through which an intermediate-pressure refrigerant in a cycle flows into the compressor ([0040] “Further, the motor-side lid member 32 has the intermediate-pressure suction port 32a through which the gas-phase refrigerant separated in the gas-liquid separator 4 flows in an inside of the accommodation room VA”) and joins the refrigerant in a compression process ([0077] 
a gas-liquid separator (gas-liquid separator 4 ) configured to separate the intermediate-pressure refrigerant decompressed at the high-stage side decompressor into a gas refrigerant and a liquid refrigerant ([0034] “a gas-liquid separator 4 that separates gas and liquid of the intermediate-pressure refrigerant”) and allow the gas-refrigerant to flow to the intermediate pressure port of the compressor ([0035] “Further, in the refrigeration cycle 100 of the present embodiment, a gas-phase refrigerant separated in the gas-liquid separator 4 is drawn into an intermediate-pressure suction port 32a of the compressor”);
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compressor having an intermediate pressure port through which an intermediate-pressure refrigerant in a cycle flows into the compressor and joins the refrigerant in a compression process; a gas-liquid separator configured to separate the intermediate-pressure refrigerant decompressed at the high-stage side decompressor into a gas refrigerant and a liquid refrigerant and allow the gas-refrigerant to flow to the intermediate pressure port of the compressor taught by Ohno into the refrigeration cycle taught by Muramatsu to improve the performance of the system ([0102] “Since the gas injection cycle can be improved in COP more than a general refrigeration cycle, it is effective to apply the refrigeration 

Regarding claim 2, the combined teachings teach the refrigeration cycle device according to claim 1 as stated above, and Muramatsu teaches the external heat source is an outside air (air heat exchanger 5).

Regarding claim 3, the combined teachings teach the refrigeration cycle device according to claim 1 as stated above, and Muramatsu teaches the external heat source is a heat generating device (hot water supply water heating circuit K) configured to generate heat during operation ([0031] “a water heat exchanger 2 for heating water to supply hot water”).

Regarding claim 5, the combined teachings teach the refrigeration cycle device according to claim 1 as stated above, and Muramatsu teaches the second evaporator (brine cooling heat exchanger 9) constitutes a part of a heat medium circuit (brine circuit B) in which a heat medium (brine) circulates, the heat medium circuit includes a heat exchanger (heat exchanger 10) configured to exchange heat between the heat medium and the external heat source ([0040] “Heat exchanger 10 for cooling the interior of the terminal equipment 11 with the cooled brine”), the heat exchanger is configured to allow the heat medium to absorb the heat of the external heat source in the heating mode ([0040] “Heat exchanger 10 for cooling the interior of the terminal equipment 11 with the cooled brine”), the second evaporator (brine cooling heat exchanger 9) is configured to 

Regarding claim 6, the combined teachings teach the refrigeration cycle device according to claim 1 as stated above, and Muramatsu teaches the heater device (water heat exchanger 2) is configured to supply heat for heating the heat exchange target fluid (hot water circuit) by causing the high-pressure refrigerant discharged from the discharge port of the compressor to release heat of the high-pressure refrigerant in the heating mode ([0043] “The high-temperature, high-pressure refrigerant thus discharged flows into the high-pressure refrigerant path 2a of the water heat exchanger 2, and exchanges heat with the hot water supply water flowing in an adjacent hot water supply path 2b.”)

Regarding claim 7, the combined teachings teach the refrigeration cycle device according to claim 6 as stated above, and Muramatsu teaches the heater device includes a heat medium passage through which the heat medium flows (hot water supply path 2b), a medium-refrigerant heat exchanger (water heat exchanger 2) configured to exchange heat between the high-pressure refrigerant discharged from the discharge port of the compressor and the heat medium flowing through the heat medium passage ([0043] “The high-temperature, high-pressure refrigerant thus discharged flows into the high-pressure refrigerant path 2a of the water heat exchanger .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Ohno as applied to claim 1 above, and further in view of US 20170203635 A1 Kuroda et al. (hereafter Kuroda).

Regarding claim 8, the combined teachings teach the refrigeration cycle device according to claim 6 as stated above, and Muramatsu teaches the heater device (water heat exchanger 2) includes a heat medium passage through which the heat medium flows (hot water supply water path 2b), a medium-refrigerant heat exchanger (water heat exchanger 2) configured to exchange heat between the high-pressure refrigerant discharged from the discharge port of the compressor and the heat medium flowing through the heat medium passage ([0043] “The high-temperature, high-pressure refrigerant thus discharged flows into the high-pressure refrigerant path 2a of the water heat exchanger 2, and exchanges heat with the hot water supply water flowing in an adjacent hot water supply path 2b.”)

Kuroda teaches a radiator (radiator 10) configured to release excess heat of the heat medium to an outside air in the cooling mode ([0009] “According to the present disclosure, in the cooling mode, heat transferred from air to the refrigerant by the cooling evaporator is transferred to the coolant from the refrigerant by the water-refrigerant condenser, and radiated to outside air from the coolant by the radiator.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a radiator configured to release excess heat of the heat medium to an outside air in the cooling mode as taught by Kuroda into the refrigeration cycle taught by Muramatsu to provide a heat sink to the heater circuit and allow the heater circuit to cool the refrigerant circuit in a cooling mode ([0009] “According to the present disclosure, in the cooling mode, heat transferred from air to the refrigerant by the cooling evaporator is transferred to the coolant from the refrigerant by the water-refrigerant condenser, and radiated to outside air from the coolant by the radiator.”)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Ohno as applied to claim 1 above, and further in view of US 20140290296 A1 Katoh (hereafter Katoh).

Regarding claim 9, the combined teachings teach the refrigeration cycle device according to claim 1 as stated above, and Ohno teaches a refrigerant flow rate 
While the combined teachings do not teach a flow rate proportion controller configured to control the flow rate of the refrigerant such that the refrigerant flow rate proportion  in the heating mode is smaller than the refrigerant flow rate proportion in the cooling mode, Katoh teaches a flow rate proportion controller (control device 14) configured to control the flow rate of the refrigerant such that the refrigerant flow rate proportion in the heating mode (see fig 5) is smaller than the refrigerant flow rate proportion in the cooling mode (see fig Y4 of fig 5) ([0172] “The control device 14 opens the electric expansion valve 31, opens the passage corresponding to the cooling throttle 20 by the three-way valve 33, closes the passage corresponding to the accumulator 32, and operates the compressor 3 and the blower 11 in a cooling cycle of the heat pump cycle. Further, the control device 14 adjusts an opening by operating the blower 21 in the indoor unit 18 so as to close the indoor radiator 16a by the air-mix door 22 (as shown by a broken line of FIG. 5)” and [0177] “As shown in FIG. 5, the control device 14 throttles a flow passage formed in the electric expansion valve 31, opens the side corresponding to the accumulator 32 by the three-way valve 33, closes the side corresponding to the cooling throttle 20, and operates the compressor 3 and the blower 11 in the heat pump cycle. Further, the control device 14 adjusts an opening by operating the blower 21 in the indoor unit 18 so as to close the bypass passage 25 by the air-mix door 22 (as shown by a solid line of FIG. 5)”). (The controller taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20160001634-A1	TERADA Tomohiro discloses a vehicle air conditioner that also heats a liquid loop for heating.
US-20130312447-A1	Inaba; Atsushi discloses a vehicle heat pump capable of switching operating mode with high and low pressure portions.
US-20170205120-A1	Ali; Masood discloses a cooling system with low temperature and medium temperature loads and a separator that injects refrigerant between compressor stages.
US-20160258662-A1	Zimmermann; Augusto J. Pereira discloses a modulated refrigeration system with low temperature and medium temperature loads and a separator that injects refrigerant between compressor stages.
US-20050061497-A1	Amaral, Manuel discloses a heat pump device for motor vehicles with a refrigerant loop thermally connected to a coolant loop for heating or cooling the interior while dumping or absorbing heat from the environment.
US-20180222286-A1	BLATCHLEY; Timothy Noah discloses a vehicle temperature control system including a refrigerant loop with both hot and cold heat exchangers thermally connected to liquid loops and capable of absorbing heat from or dissipating heat to the environment as necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763